Citation Nr: 1122271	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION


The Appellant is the surviving spouse of the veteran who had more than 20 years of active service at the time of his retirement in December 1974, and who died in August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2005, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a decision dated April 2006, the Board denied the Appellant's claim.  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  By order dated September 6, 2007, the CAVC vacated the Board's April 2006 decision and remanded the claim pursuant to the terms of a Joint Motion for Remand.  

In December 2007 and in April 2010, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran died in August 1999.

2. The Veteran's death certificate lists the immediate cause of death as non-Hodgkin's lymphoma.

3. Non-Hodgkin's lymphoma was not manifested during the Veteran's active service or within one year after his separation from service in December 1974, and was not related to his active service.

4. At the time of the Veteran's death, service connection had been established for root compression at C5-6 with degenerative arthritis of the cervical spine, evaluated as 20 percent disabling; it was not a principal or contributory cause of death.

5. The evidence fails to show that the Veteran participated in a radiation risk activity.  

6. The Veteran was not exposed to ionizing radiation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in May 2001, February 2008, and in January 2010.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death, namely, evidence that the Veteran died of an injury or disease that had onset in service, or evidence that the Veteran's only service-connected disability, root compression at C5-6 with degenerative arthritis of the cervical spine, caused or contributed to the Veteran's death.  

Additionally, the Appellant was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency.  The notice included the provisions for the effective date of a claim.  As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, except for degree of disability assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service-connected, and a statement of the conditions, for which the Veteran was service connected at the time of his death).

To the extent that the VCAA notice pertaining to the  service-connected disability during the Veteran's lifetime and its role in causing or contributing to the Veteran's death, came in February 2008 and in January 2010, and the notice pertaining to ionizing radiation exposure in service was sent in February 2008, all after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in February 2010 and in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

To the extent that the VCAA notice, pertaining to the provisions for the degree of disability, was not provided in a VCAA letter, the notice was deficient, but as the claim of service connection for the cause of Veteran's death is denied, no disability rating, following the grant of service connection, is assignable.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The file includes service treatment records, service personnel records, private medical records, and letters pertaining to in-service radiation exposure from the Defense Threat Reduction Agency (DTRA), the Naval Dosimetry Center (NDC), and a Memorandum from the Director of Radiation and Physical Exposures written on behalf of the Under Secretary of Health.  

In an effort to determine what, if any, radiation exposure the Veteran had, VA queried the DTRA by official letter in September 2001.  That agency responded that it was not responsible for providing information relating to the type of radiation exposure alleged by the Appellant.  In November 2001 the service department dosimetry center responded that it maintained a computer registry of all pertinent service department personnel having occupational exposure to ionizing radiation since 1947.  After searching the data base the information regarding the Veteran was found.  It was determined that the Veteran's lifetime dose to ionizing radiation was 0.000 REMs.

In December 2003, VA notified the Appellant that on May 2003 the National Research Council determined that radiation doses provided by DTRA may have underestimated the amount of radiation to which some veterans were exposed.  

The Board notes that in the Joint Motion Remand dated in September 2007, the parties agreed that the Board's statement of reasons or bases regarding whether the Veteran participated in a radiation risk activity was inadequate and the RO did not provide a revised dose estimate of radiation exposure.  

In compliance with the Board's remand directives in December 2007, a letter dated in August 2009 was sent to the DTRA noting the Veteran's allegations of being in contaminated areas at Camp Mercury, NV, and asking the DTRA to determine whether the Veteran participated in the decontamination of equipment during Operation PLUMBBOB and provide a dose estimate of radiation exposure.  

In a letter in January 2010, the DTRA replied acknowledging that the Veteran was assigned to "Assembly Course AYN-10" on Sandi Base and Operation PLUMBBOB was conducted at the Nevada Test Site which began on May 28, 1957 and continued until October 22, 1957.  The DTRA concluded that the historical records do not document the Veteran's involvement with Operation PLUMBBOB as defined by VA regulations and the Veteran was not issued any film badges during the VA-defined Operation PLUMBBOB period.  After searching the available dosimetry data the DTRA found no record of radiation exposure for the Veteran.  For information on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki, the DTRA referred VA to the NDC.  

In June 2010, VA sent a letter to the NDC requesting a dose estimate along with copies of the Veteran's personnel records and summary of the Veteran's military history from his attorney dated in February 2010, which included his assertion that he entered contaminated areas located at Camp Mercury, Nevada.  In a letter dated in July 2010, the NDC noted that it did not have enough information to provide a personal dose estimate for the Veteran and concluded that based on the Veteran's records and the Navy's policy on radiation exposure limits and requirements for monitoring personnel during the Veteran's service his dose of radiation exposure was 0 REMs.  

In November 2010, VA sent a memorandum to the Under Secretary of Health outlining the history of the Veteran's service.  VA asked that the Veteran's claims folder be reviewed and a dose estimate of exposure to ionizing radiation be provided for the Veteran's entire period of service to include ionizing radiation exposure while aboard the USS Independence, USS Intrepid, at the U.S. Naval Facility in Clarksville, Tennessee, and the Sandia Base in Nevada.  VA also asked for an account for limitations of film badge readings in detecting total dosage of ionizing radiation exposure.  
 
In a Memorandum dated in January 2011 from the Director of Radiation and Physical Exposures written on behalf of the Under Secretary of Health, the Director indicated that the Veteran's claims folder was reviewed and it was impractical, if not impossible, to prepare a different dose estimate for the Veteran's activities than what was already documented by the DTRA and the NDC.  She concluded that the Veteran was not exposed to radiation during service.  

In a letter dated in February 2010, the Veteran's attorney contended that ionizing radiation readings from the Sandia Base were missing; however, in December 2000, the National Personnel Records Center confirmed that the Veteran's personnel records were sent, which include the DD Form 1141 Record of Exposure to Ionizing Radiation.  Further, the Memorandum dated in January 2011 from the Director of Radiation and Physical Exposures written on behalf of the Under Secretary of Health explained that the lack of dosimeter reading during some periods of service indicates that the Veteran was not exposed to radiation and therefore not monitored for exposure during those periods.  

In February 2010, the Veteran's attorney also argued that a more complete request for a dose estimate should be sent to the DTRA with complete information found in the Veteran's personnel records and in his statement in 1996 whereby he indicated he was in contaminated areas at Camp Mercury.  The Board finds that the request sent in August 2009 to the DTRA was fully adequate as it noted the Veteran's assertion that he was at Camp Mercury and included a copy of his personnel file.  Therefore a follow-up request is not necessary.

The record does not indicate that the cause of the Veteran's death may be associated with service as there is no evidence of recurrent symptoms or continuity of symptomatology since service or other possible association with service, to include radiation exposure.  For these reasons, a VA medical opinion on the question of direct service connection for the cause of the Veteran's death is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

When a veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse.  38 U.S.C.A. § 1310.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312. 

The standards for determining whether or not a disability is service-connected are the following legal principles of service connection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cancer, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Evidence and Analysis

The Veteran died in August 1999.  His death certificate reflects that the cause of death was non-Hodgkin's lymphoma.

What is contended by the Appellant, who has offered testimony and submitted a statement from the Veteran while he was alive and from his acquaintance, as well as her own statements, is that the Veteran, during his active service, worked with plutonium and wore a radiation badge.  It is asserted that the Veteran advised the Appellant that after performing some duties a radiation detection device would indicate that there was evidence of radiation on his person.

The Board observes that service personnel records reflect that the Veteran was a nuclear weapons inspector, charged with conducting nuclear weapons acceptance and navy technical proficiency inspections.  The Veteran's in-service Record of Exposure to Ionizing Radiation covers the period between April 15, 1959 and December 31, 1963.  Service records show the Veteran was at Sandia Base in New Mexico between May 16 and June 7, 1957 and from August 29 and September 19, 1959.  In September 1959, the Veteran was assigned to the US Nuclear Arms Unit at Clarksville Base, Tennessee until May 1962.  On the report of medical history in August 1963, the Veteran indicated he worked in the nuclear weapons department on the USS Intrepid.  He also served aboard the USS Forrestal and the USS Independence.  

Prior to his death, the Veteran, in February 1996, contended that his military duties involved daily exposure to radioactive materials, including parts of atomic bombs between 1957 and 1960.  He reported that in 1960 he was trained to perform nuclear monitoring as a member of the Nuclear Emergency Team, requiring him to enter contaminated areas at Camp Mercury, Nevada.  He claimed that after performing decontamination procedures, he had contamination on his ears and nostrils, which was confirmed by checking his nose wipes with radiation detection instruments.  

The provisions of 38 C.F.R. § 3.309(d)(1) provide that the diseases listed in 3.309(d)(2) shall be service-connected if they become manifest in a "radiation-exposed veteran" as defined in 3.309(d)(3).  There are various types of cancers which are presumptively service connected under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), to include non-Hodgkin's lymphoma, if the veteran has "participated in a radiation-risk activity."  

The regulation defines "radiation-risk activity" as (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) within ten miles of the occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945 and ending on July 1, 1946; (C) Internment as a prisoner of war in Japan under certain conditions; and (D) Certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii).

With respect to the claim of presumptive service connection, the Veteran alleged during his lifetime that he had an assignment in 1960 at Camp Mercury, Nevada, for nuclear monitoring training that involved entering radiation contaminated areas.  His service records show he was stationed at Sandia Base, in Albuquerque, New Mexico, as a student in "ASSEMBLY COURSE AYN-10" from May 16, 1957 to June 7, 1957.  He was in a Special Weapons School at Sandia Base from August 29, 1959 to September 19, 1959.  The only atmospheric testing of nuclear weapons during these time periods involved Operation PLUMBBOB in Nevada from May 28, 1957 to October 22, 1957.  See 38 C.F.R. § 3.309(d)(3)(iv)(N).  

The DTRA is only capable of providing dose estimates for veterans who participated in U.S. Atmospheric Tests and the occupation of Hiroshima and Nagasaki following World War II.  38 C.F.R. § 3.311(a)(2)(i),(ii).  In January 2010, the DTRA confirmed that the Veteran did not participate in Operation PLUMBBOB.  As the evidence shows that the Veteran did not participate in a "radiation-risk activity" as defined by the regulation while in service, his fatal non-Hodgkin's lymphoma is not eligible for presumptive service connection.  

As to the second method, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The regulation provides a list of recognized radiogenic diseases in 38 C.F.R. § 3.311(b)(2), and the regulatory time period when the diseases must become manifest. 38 C.F.R. § 3.311(b)(5).  Non-Hodgkin's lymphoma developing more than five years after the radiation exposure is considered a radiogenic disease under this provision.  
See 38 C.F.R. §§ 3.311(b)(2)(xxii).

Under the regulation, it states that the veteran must have (1) been exposed to ionizing radiation in service; (2) developed a radiogenic disease; and (3) the disorder must have been manifested within the period specified in the regulation before the claim will be referred to the Under Secretary for Benefits for consideration.  The regulation further states that if any of the three requirements are not met, "it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances."  38 C.F.R. § 3.311(b)(1).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service records and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In January 2010, the DTRA found no record of the Veteran being exposed to radiation in service.  In July 2010, the NDC confirmed that the Veteran's dose of radiation exposure in service was 0 REMs.  The Veteran's DD Form 1141 Record of Exposure to Ionizing Radiation shows radiation was measured with film badges.  The Appellant submitted legislation stipulating that film badges used in connection with atmospheric nuclear test program often provided an incomplete measure of radiation exposure.  In the Memorandum dated in January 2011 from the Director of Radiation and Physical Exposures written on behalf of the Under Secretary of Health, the Director explained that radiation that reached a film badge caused interaction in the film emulsion and darkening.  If no radiation interaction occurred on the film other than that due to background radiation, the reading would be reported as a statistical zero.  The Director noted film was very sensitive to photon and beta radiation exposure.  Regardless of deficiencies in using film badges to test radiation exposure, the Director on behalf of the Under Secretary of Health after reviewing the claims folder, to include personnel records and the Veteran's assertion that he entered contaminated areas at Camp Mercury, Nevada, concluded that the Veteran was not exposed to radiation in service.  

While emails from the Veteran's fellow service men dated in March 2004 and in January 2006 indicate that he had radiation exposure during service, VA is bound by the findings of the DTRA, the NDC, and Under Secretary of Health as indicated in 38 C.F.R. § 3.311(a)(2).  As the DTRA, the NDC, and the Director of Radiation of Physical Exposures on behalf of the Under Secretary of Health concluded that the Veteran was not exposed to radiation in service, under 38 C.F.R. § 3.311(b)(1)(iii) the Veteran's fatal non-Hodgkin's lymphoma is not related to ionizing radiation in service.  

As to the third method, service connection may be granted under the general laws and regulations governing VA compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137.  See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).

The factual and legal questions presented are: a.) whether service connection is warranted from non-Hodgkin's lymphoma, which was identified on the death and b.) whether the service-connected root compression at C5-6 contributed substantially or materially to the cause of the Veteran's death.  38 C.F.R. § 3.312(c).

Based on the available service treatment records, non-Hodgkin's lymphoma was not affirmatively shown to be present during service and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established. 

The Appellant has not asserted continuity since service and as there is no competent evidence either contemporaneous with or after service that the fatal disease was otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

After service, the first indication of non-Hodgkin's lymphoma was in 1997, which is well beyond the one-year presumptive period for manifestation of non-Hodgkin's lymphoma as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The record reflects that a February 1999 private hospital record indicates that the Veteran was found to have non-Hodgkin's lymphoma in September 1997.  He underwent multiple courses of chemotherapy during 1999, prior to his demise in August 1999.  

The Appellant contends that the Veteran's fatal non-Hodgkin's lymphoma was due to radiation exposure in service as a nuclear weapons inspector.  

As for service connection for non-Hodgkin's lymphoma, based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), non-Hodgkin's lymphoma is not a condition under case law that has been found to be capable of lay observation and the determination as to the presence of the disease, therefore, is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Where, as here, the fatal disease is not a simple medical conditions under Jandreau, to the extent the Appellant's statements are offered as proof that the fatal disease is due to service, the Appellant statements are not competent evidence, and the statements are excluded, that is, not probative as evidence, and the statements are not to be considered as competent evidence favorable to claim.  

To the extent the Appellant has expressed the opinion that the fatal disease is related to radiation during service the Appellant's opinion as a lay person is limited to inferences that are rationally based on perception and does not require specialized education, training, or experience.  

Here the questions of the relationship between the fatal disease and an injury, disease, or event in service, and the cause of the Veteran's death, are not simple medical questions, and it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the fatal diseases and service. 

While the Board finds the Appellant to be credible, she is not competent to address medical causation for the claim of service connection for the cause of the Veteran's death. 

There is no competent evidence of record directly relating, or tending to relate, the Veteran's fatal non-Hodgkin's lymphoma to service.

With regards to the question of whether the Veteran's only service-connected disability of root compression at C5-6 with degenerative arthritis of the cervical spine, evaluated as 20 percent disabling was the principal or contributory cause of death, the Board finds that it was not, nor has the Appellant contended that it was.  The cause of death listed on the Veteran's death certificate was non-Hodgkin's lymphoma; no contributing causes were given.  The Appellant has not asserted that the Veteran's only service-connected disability was the principal or contributory cause of death, nor does the evidence suggest that the Veteran's death was in any way related to his service-connected root compression at C5-6 with degenerative arthritis of the cervical spine.

For the reasons discussed above, the Board finds that the Veteran's non-Hodgkin's lymphoma was not related to his military service, and that his service-connected root compression at C5-6 with degenerative arthritis of the cervical spine did not cause his death.  As the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt rule does not apply, and the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  
38 U.S.C.A §5107.
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


